Citation Nr: 1128216	
Decision Date: 07/28/11    Archive Date: 08/04/11

DOCKET NO.  06-30 060	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an increased rating for diabetes mellitus, currently evaluated as 40 percent disabling.  

2.  Entitlement to an increased rating for situational mood adjustment with depressed mood, currently evaluated as 70 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel

INTRODUCTION

The Veteran had active military service from March 1982 to March 1985 and from October 1989 to November 1991.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  In that decision, the RO continued a 20 percent evaluation for diabetes mellitus; denied service connection for peripheral vascular disease of the lower extremities; and increased the evaluation for situational adjustment reaction with depressed mood to 30 percent disabling (effective March 17, 2005).  An August 2006 rating decision increased the evaluation for situational adjustment reaction with depressed mood to 50 percent disabling (effective March 17, 2005).  

In January 2009, the Board remanded the Veteran's case to the RO for further evidentiary development.

In a May 2010 rating decision, the RO awarded a 40 percent rating for diabetes mellitus, effective December 9, 2009 and, in a September 2010 rating decision, the RO granted service connection for peripheral neuropathy of the right and left lower extremities.  The RO's action represents a full grant of the benefits sought as to the Veteran's claim for service connection for peripheral vascular disease of the lower extremities.  In a November 2010 rating action, the RO awarded a 70 percent evaluation for the Veteran's situational adjustment reaction with depressed mood, effective March 17, 2005.  


FINDINGS OF FACT

1.	The Veteran in this case served on active duty from March 1982 to March 1985 and from October 1989 to November 1991.

2.	On June 27, 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (by his authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, through his authorized representative, has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
	                                             THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


